Title: To Thomas Jefferson from John Lithgow, 4 March 1805
From: Lithgow, John
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Philad March 4th 1805
                  
                  I have been honoured with your favour of the 4th. Jany and am sorry to find that your occupations do not permit you to revise the 19th Chapt. of the Notes—and I am therefore precluded from sending you my strictures—
                  Buffon has erred when speaking of America & you have great merit in refuting him: but you have also erred in representing the manufacturers of Europe as being comparatively more demoralized than those of the same class employed in Agriculture—The Chapter too is almost altogether matter of opinion and might very well be left out of Notes on Virginia.
                  I never saw or heard of any animadversions on that chapter but my own which were never made public and therefore have no knowledge of the misconstruction you speak of—you Letter convinces me that I had constructed every word exactly as it was intended.
                  I see and acknowledge that our manufacturers are as much at their ease, as independent and moral as our agricultural inhabitants; but I know it to be the same in Europe, and believe that it ever will be so, as long as oppressed agriculturists of every colour shall be obliged to take refuge in towns, & there under the character of ostlers draymen Carters, porters wheel-barrow-men &c make up the advanced guard in public commotions; for unfortunatly in every Country, in all ages, and under every form of Government those who labour in the Earth for the farmer or proprietor have always been reduced to the minimum of subsistance before the Artist and handicraft men of the Towns. It was this consideration this incontrevertible fact that gave rise to the well meaning Society of Economists in france; nevertheless, neither they nor any of the writers on rural Economy have ever stricken out a good plan of rendering comfortable those who labour in the Earth. Much has been said & written about the care of cattle, both as to their lodging and deit, their health and exercise; but as to the poor two leg’d animal who does the drudgery of farming work he still remains either a Slave or a Vagabond. His best masters are the Cattle whom he nurses tends and feeds.
                  It is certainly not deserable that we should receive at present or at any other time the dessolute & demoralized handicraft men of Europe any more than the Virtuous Cultivators from Africa, yet I should think that ten thousand families from Norwich, Leicester, Nottingham, Manchester, Paisley &c would be an acquisition to this Country without any further enquiry into their character than whether they had paid their passage hither. It must be granted, however, that they would be fools if they did come, without being assured that the Government of this Country would at least do as much for them as their own which they intended to leave; and as to such people going to agricultural pursuits that is altogether out of the question especialy where Slavery exists. Not all the energies of the Earth would ever make that occupation more profitable than their trades in a Country where the population is so diffused that the fruits of the energies of Nature are all absorbed by the additional toil and labour which a distance from Market necessarily creates. In other situations, where a market is more convenient the expence of fuel is a drawback upon the industry of the people as great as the National debt of England is to that Nation. In Philada and the neighbourhood the fuel for one fire for one week must be purchased with two days labour. In Newyork this winter it has cost four days labour. In the manufacturing towns in England the same may be earned in an hour or two at most This ought to be a serious consideration for the virtuous Speculators in land in the interior where there are no mineral Coal or regulation to preserve the Wood. The third or fourth generation must burn themselves out, and verify the Scripture which saith that the Lord will visit the sins of the fathers upon the Children unto the third and fourth generation—The yaroo men never thought of this—.
                  It is from foreign travellers that we generally receive our information of the State of Society in any Country. Natives always speak highly of their own if they speak at all. Even Adam Smith says that Scotland in the year 73 was in a progressive State of improvement!!! The candour with which you speak both of the manners and Morals of Virginians is the more to be admired (in the 18th Chap.) for idleness must be immorality—
                  Formerly it was the boast that no beggars were to be seen in America;. Now our Commercial Cities in time of peace, and under a government far from rapacious, are obliged to have recourse to Eleemosinary soup shops—This, of itself, shews that the industry of the Nation is not properly divided & that there is something rotten in the State—But these things I intend to discuss more at large if ever I should have leisure from the toil of gaining a scanty Subsistance—In the meanwhile I hope you will never think of retiring—I wish you to remain long enough to give a tone and stability to the republican System that all men may be convincd that it is not merely the dream of Philosophy. The longer a good man remains in office the more power he has to do good. as the longer a bad man holds an exalted Station the more power and inclination he has to do evil may the approbation of your own Conscience always enable you to treat with contempt those who are aiming, through you, a deadly blow at the republic, and please to accept my best wishes—
                  
                     J Lithgow 
                     
                  
                  
                     Sir 
                     
                     I wrote the enclosed some time ago and have only hesitated about the propriety of sending it—First—The distance betwixt our respictive situations in Life forbids a correspondence except on very urgent affairs 2d my object not being attainable, it appeared in vain to continue the correspondence—. on the other hand politeness seemed to require that I should acknowledge the receipt of your Letter and if in doing so, I have exceeded the proper bounds I trust you will excuse it—
                     one thing, of inferior importance I hope however you will correct—speaking of the distaff—one would believe it was introduced in Order to degrade the art of Spinning the improvements on which since the distaf was used do more honour to the human understanding & to the English Nation than anything in the whole circle of the Arts & Sciences—
                     I don’t recolect, however, having ever read of, or seen Men handling the distaf, neither is it the distaf that is twirled.
                     
                     I am with sentiments of respect yr. Obedient Servt
                  
                  
                     Jno Lithgow 
                     
                  
                  
   The Stocking frame, in one sense, ought to be excepted viz Ingenuity but not for utility in which sense it must yield to the Spining machinery: but they are all English inventions—

                  
   The distaf holds the material to be spun. The spindle twists & holds the yarn, on which there is thing called a Whorle which acts as a fly-wheel—It is the spindle & Whorle then which is twisted not the distaf—

               